Name: 2000/421/EC: Council Decision of 13 June 2000 on the conclusion, on behalf of the European Community, of the Food Aid Convention 1999
 Type: Decision
 Subject Matter: international affairs;  European construction;  cooperation policy
 Date Published: 2000-07-04

 Avis juridique important|32000D04212000/421/EC: Council Decision of 13 June 2000 on the conclusion, on behalf of the European Community, of the Food Aid Convention 1999 Official Journal L 163 , 04/07/2000 P. 0037 - 0037Council Decisionof 13 June 2000on the conclusion, on behalf of the European Community, of the Food Aid Convention 1999(2000/421/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 181, in conjunction with the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Community is a member of the International Grains Agreement 1995 comprising two distinct legal instrument, i.e. the Grains Trade Convention and the Food Aid Convention. These Agreements were extended until 30 June 1999.(2) The Grains Trade Convention 1995 will be extended until 30 June 2001.(3) A new Food Aid Convention 1999 has been negotiated.(4) That Convention was signed on behalf of the Community and its provisional application was provided for by Council Decision 1999/576/EC of 29 June 1999(2).(5) The Food Aid Convention 1999 should be approved,HAS DECIDED AS FOLLOWS:Sole Article1. The Food Aid Convention 1999 is hereby approved on behalf of the European Community.The text of the Convention is annexed to Decision 1999/576/EC.2. The President of the Council shall deposit the instrument of approval provided for in Article XXII(b) of the Food Aid Convention 1999 with the Secretary-General of the United Nations on behalf of the European Community.Done at Luxembourg, 13 June 2000.For the CouncilThe PresidentJ. Gama(1) Opinion delivered on 4 May 2000 (not yet published in the Official Journal).(2) OJ L 222, 24.8.1999, p. 38.